Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered November 21, 2006. The judgment convicted defendant, upon a jury verdict, of unauthorized use of a vehicle in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of unauthorized use of a vehicle in the second degree (Penal Law § 165.06). Contrary to the contention of defendant, County Court did not abuse its discretion in denying his request for an adjournment to enable him to procure a witness (see People v Moore, 41 AD3d 1149, 1151 [2007], lv denied 9 NY3d 879 [2007], reconsideration denied 9 NY3d 992 [2007]). Defendant failed to preserve for our review his further contention that he was denied a fair trial based on prosecutorial misconduct (see CPL 470.05 [2]). In any event, that contention lacks merit inasmuch as the alleged misconduct was not so egregious as to deprive defendant of a fair trial (see People v Shaw, 66 AD3d 1415 [2009]; see also People v Brent-Pridgen, 48 AD3d 1054, 1055 [2008], lv denied 10 NY3d 860 [2008]). Present—Martoche, J.P., Smith, Fahey, Carni and Pine, JJ.